DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
In response to pages 8-10, the applicant states that Frenne fails to disclose “configuring multiple spatial parameters for each of the plurality of CCs, the plurality of BWPs, or the plurality of UL/DL resources” of claims 19 and 26.  In reply, Frenne discloses a base station construct a QCL information includes spatial parameters for CSI-RS ports for UE to receive the signals from base station “downlink resources read on ports” “See Par.  0103, “In NR, the QCL framework with all definitions are inherited and extended to support UE beamforming by introducing spatial QCL.  First, one or more spatial parameters for QCL in NR describes the spatial channel properties of the RS antenna ports observed at the receiver.  Second, for downlink, NR supports channel state information reference signal (CSI-RS) reception with and without beam-related indication.  For instance, when a beam-related indication is provided, information pertaining to UE-side beamforming/receiving procedure used for CSI-RS-based measurement may be indicated through QCL to UE.  Further, QCL information includes one or more spatial parameters for UE side reception of CSI-RS ports.  This means that the gNB (e.g., NR base station) may indicate to the UE that a first reference signal (e.g., CSI-RS) is spatially QCL at the receiver with a second reference 
In response to pages 10-11, the applicant states that Guan fails to disclose a message includes “a same spatial relation for each of the plurality of CCs or the plurality of BWPs” as indicated in claims 1 and 10.  In reply, the examiner disagrees with applicant because Guan discloses a UE for constructing a message includes an indicator such as 1 for indicating resource 1 has a same spatial relationship with resource 2 and resource 2 has a same spatial relationship with resource 1 and 0 for indicating resource 1 does not have a same spatial relationship with resource N [Par. 0199-0200, 0003-0004 the AOAs of beams on a carrier have a same value as AOAs of the second carrier, Par. 0194, 0196].
So, the teaching of Fernne and Guan disclose the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN H NGUYEN/           Primary Examiner, Art Unit 2414